Exhibit Consent of Independent Registered Public Accounting Firm To the Board of Directors and Shareholders of Arotech Corporation: Ann Arbor, Michigan We hereby consent to the incorporation by reference in the Registration Statements on Form S-3 (No. 333-153487) and Form S-8 (Nos. 333-160717, 333-146752, 333-124960, 333-86728 and 333-59902) of Arotech Corporation of our report dated March 31, 2010, relating to the consolidated financial statements and financial statement schedule of Arotech Corporation appearing in this Form 10-K for the year ended December 31, /s/ BDO Seidman, LLP BDO Seidman, LLP Grand
